Citation Nr: 0625324	
Decision Date: 08/17/06    Archive Date: 08/24/06

DOCKET NO.  04-06 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for heart disease.

2.  Entitlement to an increased evaluation for inguinal 
hernia, currently evaluated as 10 percent disabling.

3.  Entitlement to a compensable evaluation for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel

INTRODUCTION

The appellant served on active duty from January 1951 to June 
1978.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2002 rating decision of the San 
Diego, California, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In June 2002, the RO denied the appellant's claims for an 
increased rating for inguinal hernia and bilateral hearing 
loss as well as his claim to reopen the claim for service 
connection for heart disease.  The appellant filed a notice 
of disagreement in June 2003.  At this time, he requested a 
"local hearing and de novo review."  A hearing has not been 
scheduled nor has this request for a local hearing been 
withdrawn.  Therefore, due process considerations require 
remand so that the appellant may present his arguments to the 
RO at a local hearing.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule a hearing.

2.  If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



